OPINION
DANIEL S. OPPERMAN, Bankruptcy Judge.
Thé issue on appeal before the Panel is whether the bankruptcy court erred in avoiding the transfer of real property to Carolyn Blackwell pursuant to 11 U.S.C. § 548 and ordering recovery of transferred property from Carolyn Blackwell pursuant to 11 U.S.C. § 550 and in denying Carolyn Blackwell a claim pursuant to 11 U.S.C. § 550(e). After reviewing the *533record, the parties’ briefs, and applicable law, the Panel concludes that the bankruptcy court did not err. Accordingly, for the reasons stated in the bankruptcy court’s thorough and well-reasoned opinions entered on December 17, 2013, Tabor v. Lineback, (In re Lineback), Ch. 7 Case No. 12-11369, Adv. No. 12-5154 (Bankr.W.D.Tenn.2013) ECF No. 48, and February 6, 2014, Tabor v. Lineback, (In re Lineback), Ch. 7 Case No. 12-11369, Adv. No. 12-5154 (Bankr.W.D.Tenn.2013) ECF No. 59, we affirm.